DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-14 are pending in the instant invention.  According to the Claims, filed July 22, 2020, claims 3-9 and 11-14 were amended.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2019/014918, filed January 24, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/622,415, filed January 26, 2018.
	Although the inventor’s or joint inventor’s claim for the benefit of a prior-filed invention under 35 U.S.C. § 119(e) is acknowledged, the inventor or joint inventor has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 119(e) as follows:
	The later-filed invention must be an invention for a patent, for an invention which is also disclosed in the prior-filed invention (the provisional invention).  The disclosure of the invention in the prior-filed invention and in the later-filed invention must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  {See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)}.
R, R1, R4, R5, R5a, R5c, R6, R7, R8c, R9, R12a, R12b, R15, R15a, R17, R19, R19a, R19b, R20, R20a, R21, R22, R23, and/or Z, respectively, and is no longer coextensive with that of US Provisional Application No. 62/622,415.
	Consequently, since the specification of US Provisional Application No. 62/622,415 lacks adequate support or enablement for one or more claims of the instant invention, as defined below in Restrictions / Election of Species, and in the manner provided by 35 U.S.C. § 112(a), the first Office action on the merits of all relevant claims drawn to the instant invention will be prosecuted according to the earliest effective filing date afforded this invention, which is that of International Application No. PCT/US2019/014918, filed January 24, 2019.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes (1) claims 1-12, drawn to substituted pyrrolo[2,1-f][1,2,4]triazines of the formula I, shown to the right, and/or a pharmaceutical composition thereof; (2) claim 13, drawn to a method of inhibiting casein kinase RIPK1 activity in a patient, comprising administering… a substituted pyrrolo[2,1-f][1,2,4]triazine of the formula I, shown to the right above; and (3) claim 14, drawn to a method for treating a condition, comprising the administration of… a substituted pyrrolo[2,1-f][1,2,4]triazine of the formula I, shown to the right above, respectively.
	Thus, a first Office action and prosecution on the merits of claims 1-14 is contained within.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound of formula I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

or a pharmaceutically acceptable salt thereof,
wherein:
	a is a single bond or a double bond;
	b is a single bond or a double bond;
	A is CR or N;
	R is H, halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, OC1-3 alkyl, OC1-3 deuteroalkyl, or OC1-3 haloalkyl;
	R1 is H, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, C2-3 alkyl-OH, C1-3 alkyl-OC1-3 alkyl, C(O)C1-3 alkyl, or C(O)C1-3 haloalkyl;
	R2 is H, halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, OC1-3 alkyl, OC1-3 deuteroalkyl, or OC1-3 haloalkyl;
	R3 is H, halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, OC1-3 alkyl, OC1-3 deuteroalkyl, or OC1-3 haloalkyl;
	R4 is H, halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 alkyl-tetrazolyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, OC1-3 alkyl, OC1-3 deuteroalkyl, OC1-3 haloalkyl, or tetrazolyl;

	R5 is:
(1)	H, halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, alkyl-NH2, alkyl-NHC1-3 alkyl, alkyl-N(C1-3 alkyl)2, C1-3 alkyl-NHC(O)C1-3 alkyl, C1-3 alkyl-NHC(O)OC1-3 alkyl, (CH2)nNHOCH3, C1-3 alkyl-NHS(O)2C1-3 alkyl, C1-3alkyl-OH, alkyl-OC1-3 alkyl, (CH2)r-phenyl, (CH2)r-(4- to 10-membered heterocyclyl), C(O)N(R5c)2, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, OC1-3 haloalkyl, OS(O)2-Ph-CH3, C3-6 cycloalkyl, or 4- to 10-membered heteroaryl, wherein the 4- to 10-membered heterocyclyl or 4- to 10-membered heteroaryl contains 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of N, O, and S, and further wherein the 4- to 10-membered heterocyclyl, phenyl, or 4- to 10-membered heteroaryl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, C1-3 alkyl, or NH2; or

(2)	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, or 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
;

	each R5a is independently H, halo, or C1-3 haloalkyl;
	each R5c is independently H, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 alkyl-CN, C1-3 alkyl-C(O)C1-3alkyl, C1-3alkyl-OH, or C1-3alkyl-imidazolyl;
	R6 is H, halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, OC1-3 alkyl, or OC1-3 deuteroalkyl;

	R7 is:
NR16R17, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
, 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, or 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
;

	B is absent, -CR12aR12b-, -C(O)-, -C(O)NR12a-, -C(O)O-, or -S(O)2-;
	Z is -CH2-, -CF2-, -NH-, or -O-;
	each R8a is independently H, halo, C1-3 alkyl, or C1-3 haloalkyl;
	R8b is H, halo, C1-3 alkyl, or C1-3 haloalkyl;
	R8c is H, CH2OCH3, or CH2OCH2-phenyl;


	R9 is:
(1)	C1-6 alkyl, C1-6 deuteroalkyl, C1-6 haloalkyl, alkyl-OC1-6 alkyl, C2-6 alkenyl, C2-6 alkynyl, NHC1-4 alkyl, N(C1-4 alkyl)2, C3-6 cycloalkyl, or C3-6 halocycloalkyl, wherein the C1-6 alkyl, C1-6 deuteroalkyl, C1-6 haloalkyl, alkyl-OC1-6 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-6 cycloalkyl, or C3-6 halocycloalkyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, C1-6 haloalkyl, C(O)C1-6 alkyl, NH2, NHC(O)OC1-6 alkyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, phenyl, thiazolyl, and pyridinyl, wherein each phenyl, thiazolyl, and pyridinyl is optionally and independently substituted with 1 or 2 substituents independently selected from the group consisting of halo, NO2, and C1-6 haloalkyl; or

(2)	C1-2 alkyl-C3-7 cycloalkyl, C3-7 cycloalkyl, cyclohexenyl, azetidinyl, oxetanyl, pyrrolidinyl, tetrahydrofuranyl, tetrahydrothiophenyl dioxide, dioxanyl, piperidinyl, or pyridinonyl, wherein the C1-2 alkyl-C3-7 cycloalkyl, C3-7 cycloalkyl, cyclohexenyl, oxetanyl, pyrrolidinyl, tetrahydrofuranyl, tetrahydrothiophenyl dioxide, dioxanyl, piperidinyl, or pyridinonyl is optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of halo, C1-3 alkyl, C1-3 haloalkyl, C1-3 haloalkyl-OH, C(O)OC1-6 alkyl, NH2, OH, OC1-3 alkyl, and C3-6 cycloalkyl; or

(3)	tetrahydropyranyl, wherein the tetrahydropyranyl is optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of halo, C1-3 alkyl, C1-3 haloalkyl, C1-2 alkyl-OC1-3 alkyl, OH, OC1-4 alkyl, and phenyl; or

(4)	phenyl, naphthalenyl, pyridinyl, pyridazinyl, pyrimidinyl, pyrazinyl, quinolinyl, benzisoxazolyl, or benzothiazolyl, wherein the phenyl, naphthalenyl, pyridinyl, pyridazinyl, pyrimidinyl, pyrazinyl, quinolinyl, benzisoxazolyl, or benzothiazolyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, C1-3 alkyl-phenyl, C1-3 hydroxyalkyl-phenyl, OC1-3 alkyl, OC1-3 deuteroalkyl, OC1-3 haloalkyl, and S(O)2C1-3 alkyl; or

(5)	imidazolyl, isoxazolyl, oxazolyl, isothiazolyl, thiazolyl, triazolyl, oxadiazolyl, thiadiazolyl, or tetrazolyl, wherein the imidazolyl, isoxazolyl, oxazolyl, isothiazolyl, thiazolyl, triazolyl, oxadiazolyl, thiadiazolyl, or tetrazolyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, C1-3 alkyl-phenyl, C1-3 hydroxyalkyl-phenyl, OC1-3 alkyl, OC1-3 deuteroalkyl, OC1-3 haloalkyl, and cyclopropyl-S(O)2C1-3 alkyl; or

(6)	dihydro-1H-indenyl, tetrahydro-5H-benzo[7]annulenyl, tetrahydronaphthalenyl, or 6,7-dihydro-5H-cyclopenta[b]pyridinyl, wherein the dihydro-1H-indenyl, tetrahydro-5H-benzo[7]annulenyl, tetrahydronaphthalenyl, or 6,7-dihydro-5H-cyclopenta[b]pyridinyl is substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, C1-3 alkyl-phenyl, C1-3 hydroxyalkyl-phenyl, OC1-3 alkyl, OC1-3 deuteroalkyl, OC1-3 haloalkyl, and S(O)2C1-3 alkyl; or

	B and R9, together with the nitrogen atom to which they are attached, form a C3-6 cycloalkyl, wherein the C3-6 cycloalkyl is optionally substituted with 1 or 2 substituents independently selected from the group consisting of halo, C1-4 alkyl, C2-4 haloalkyl-OH, C2-3 alkyl-OH, C(O)OC1-3alkyl, OH, OC1-4 alkyl, and C3-6 cycloalkyl-OH;

	R10a is H, halo, CN, C(O)NH2, C(O)NHC1-3 alkyl, C(O)N(C1-3 alkyl)2, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, NHC(O)CH3, or OH;
	R10b is H, halo, CN, C(O)NH2, C(O)NHC1-3 alkyl, C(O)N(C1-3 alkyl)2, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, NHC(O)CH3, or OH;
	R11a is H or C1-6 alkyl;
	R11b is H or C1-6 alkyl;
	R12a is H, D, CH3, NH2, or OH;
	R12b is H, D, CH3, NH2, or OH; or

	R12a and R12b, together with the carbon atom to which they are attached, form a C3-6 cycloalkyl;

	R13 is C1-3 alkyl-phenyl or C(O)phenyl, wherein the phenyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, OC1-3 alkyl, OC1-3 deuteroalkyl, and OC1-3 haloalkyl;
	R14 is C1-3 alkyl-phenyl, C(O)phenyl, or phenyl, wherein any phenyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, OC1-3 alkyl, OC1-3 deuteroalkyl, and OC1-3 haloalkyl;
	R15 is C1-6 alkyl, C1-3 haloalkyl, C1-6 haloalkyl-OH, C1-3 alkyl-C3-6 cycloalkyl, C1-3 alkyl-phenyl, C1-3 haloalkyl-phenyl, or C(O)phenyl, wherein the phenyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, OC1-3 alkyl, OC1-3 deuteroalkyl, and OC1-3 haloalkyl;
	R15a is H, halo, or C1-3 alkyl;
	R16 is H, alkyl, or deuteroalkyl;

	R17 is:
(1)	C1-3 alkyl-NH(phenyl), C1-3 alkyl-N(alkyl)(phenyl), C1-3 alkyl-OC1-4 alkyl, or C1-3 alkyl-O(phenyl), wherein any phenyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, C1-3 alkyl-OH, alkyl-OC1-3 alkyl, OC1-3 alkyl, OC1-3 deuteroalkyl, and OC1-3 haloalkyl; or

(2)	C1-6 alkyl-cyclopropyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of haloalkyl, OH, and O(alkyl), and further wherein the cyclopropyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, C1-3 alkyl-OH, alkyl-OC1-3 alkyl, =NOCH2-cyclopropyl, OH, OC1-3 alkyl, -OCH2C(CH3)2CH2O-, OC1-3 deuteroalkyl-OC1-3 alkyl, OC1-3 haloalkyl, O(phenyl), C3-6 cycloalkyl, and phenyl, wherein each phenyl substituent of the cyclopropyl is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of F, Cl, and Br; or

(3)	C1-2 alkyl-cyclopropyl-phenyl, wherein the phenyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, OC1-3 alkyl, OC1-3 deuteroalkyl, and OC1-3 haloalkyl; or

(4)	C1-6 alkyl-phenyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of haloalkyl, OH, O(alkyl), O(haloalkyl), and =O, and further wherein the phenyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, C1-3 alkyl-OH, alkyl-OC1-3 alkyl, NH2, OH, OC1-3 alkyl, OC1-3 deuteroalkyl-OC1-3 alkyl, OC1-3 haloalkyl, O(phenyl), and C3-6 cycloalkyl; or

(5)	C1-3 alkyl-pyridinyl, C1-3 alkyl-pyrimidinyl, or C1-3 alkyl-pyrazinyl, wherein the pyridinyl, pyrimidinyl, or pyrazinyl is optionally substituted with 1 or 2 substituents independently selected from the group consisting of halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, C1-3 alkyl-OH, OC1-3 alkyl, OC1-3 deuteroalkyl, OC1-3 haloalkyl, and OC1-3 alkyl-C3-6 cycloalkyl; or

(6)	cyclopropyl, wherein the cyclopropyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, C1-3 alkyl-OH, alkyl-OC1-3 alkyl, =NOCH2-cyclopropyl, OH, OC1-3 alkyl, -OCH2C(CH3)2CH2O-, OC1-3 deuteroalkyl-OC1-3 alkyl, OC1-3 haloalkyl, O(phenyl), C3-6 cycloalkyl, and phenyl, wherein each phenyl substituent of the cyclopropyl is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of F, Cl, and Br; or

(7)	C4-7 cycloalkyl, wherein the C4-7 cycloalkyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, =NOCH2-cyclopropyl, OH, -OCH2C(CH3)2CH2O-, and phenyl, wherein each phenyl substituent of the C4-7 cycloalkyl is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of F, Cl, and Br;

	R18 is C1-3 alkyl-OH, C1-3 alkyl-OC1-3 alkyl, CH2OC(O)N(CH3)-[3-(CH2OC(O)CH(R23)NHCH3)-pyridin-2-yl], CH2OC(O)N(CH3)-[3-CH2OP(O)(OH)2-pyridin-2-yl], or CH2OP(O)(OH)2;
	R19 is CH2-phenyl or C(O)NR19aR19b;
	R19a is H or C1-3 alkyl;
	R19b is H, C1-6 alkyl, C1-3alkyl-C3-6 cycloalkyl, C1-3 alkyl-phenyl, C3-6 cycloalkyl, or phenyl, wherein the C1-6 alkyl, C1-3alkyl-C3-6 cycloalkyl, C1-3 alkyl-phenyl, C3-6 cycloalkyl, or phenyl is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, C1-3 alkyl, C1-3 haloalkyl, C1-3 haloalkyl-phenyl, OC1-3 alkyl, or OC1-3 haloalkyl;

	R20 is H, CH2-phenyl, CH(OH)-phenyl, C(CH3)(OH)-phenyl, or phenyl, wherein any phenyl is optionally substituted with 1 F substituent;
	R20a is CH3 or OH;
	R21 is C(O)C3-6 cycloalkyl, C(O)phenyl, or phenyl, wherein the C(O)C3-6 cycloalkyl, C(O)phenyl, or phenyl is optionally substituted with 1, 2, 3,4, 5, or 6 F substituents, and further wherein the C(O)C3-6 cycloalkyl, C(O)phenyl, or phenyl is optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of C(O)C1-6 alkyl and OH;
	R22 is CH2-phenyl, CH2O(phenyl), CH2S(phenyl), O(phenyl), S(phenyl), or phenyl, wherein any phenyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, OC1-3 alkyl, OC1-3 deuteroalkyl, or OC1-3 haloalkyl;
	R23 is C1-3 alkyl, C1-3alkyl-OH, or alkyl-OC1-3 alkyl;
	m is 1 or 2;
	each n is independently 0, 1, or 2; and
	r is 1 or 2;

with the provisos that:

(1)	if a is a double bond, and b is a single bond, then R1 is absent; and
(2)	if a is a single bond, and b is a double bond, then R18 is absent.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

a is a single bond;
b is a double bond;
A is N;
R1 is H;
R2 is OC1-3 alkyl;
R3 is H;
R4 is H;
R5 is OC1-3 haloalkyl;
R6 is H; and
R7 is:

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

a is a single bond;
b is a double bond;
A is N;
R1 is H;
R2 is OC1-3 alkyl;
R3 is H;
R4 is H;
R5 is OC1-3 haloalkyl; and
R6 is H.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound of claim 3, or a pharmaceutically acceptable salt thereof, wherein R7 is:


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound of claim 3, or a pharmaceutically acceptable salt thereof, wherein R7 is NR16R17.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R5 is:

(1)	H, CF3, (CH2)r-azetidinyl, (CH2)r-pyrrolidinyl, (CH2)r-piperidinyl, (CH2)r-azaspiroheptanyl, (CH2)r-azaspirooctanyl, (CH2)r-azabicyclooctanyl, (CH2)r-phenyl, (CH2)r-pyrazolyl, (CH2)r-imidazolyl, (CH2)r-triazolyl, (CH2)r-tetrazolyl, (CH2)r-tetrahydroquinolinyl, or (CH2)r-benzimidazolyl, wherein the azetidinyl, pyrrolidinyl, piperidinyl, azaspiroheptanyl, azaspirooctanyl, azabicyclooctanyl, phenyl, pyrazolyl, imidazolyl, triazolyl, tetrazolyl, tetrahydroquinolinyl, or benzimidazolyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, C1-3 alkyl, or NH2; or

(2)	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
, 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
, 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, or 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

The compound of claim 6, or a pharmaceutically acceptable salt thereof, wherein:

R1 is H;
R2 is H, F, CH3, or OCH3;
R3 is H or F; and
R4 is H.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound of claim 7, or a pharmaceutically acceptable salt thereof, wherein R7 is:


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, or 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound of claim 4, or a pharmaceutically acceptable salt thereof, wherein:

B is absent, -CR12aR12b-, -C(O)-, -C(O)NR12a-, -C(O)O-, or -S(O)2-;
R8a is halo;
R8b is H; and

R9 is:
(1)	C1-6 alkyl, C1-6 deuteroalkyl, C1-6 haloalkyl, alkyl-OC1-6 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-6 cycloalkyl, or C3-6 halocycloalkyl, wherein the C1-6 alkyl, C1-6 deuteroalkyl, C1-6 haloalkyl, alkyl-OC1-6 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-6 cycloalkyl, or C3-6 halocycloalkyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, C1-6 haloalkyl, C(O)C1-6 alkyl, NH2, NHC(O)OC1-6 alkyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, phenyl, thiazolyl, and pyridinyl, wherein each phenyl, thiazolyl, and pyridinyl is optionally and independently substituted with 1 or 2 substituents independently selected from the group consisting of halo, NO2, and C1-6 haloalkyl; or

(2)	C1-2 alkyl-C3-7 cycloalkyl, C3-7 cycloalkyl, cyclohexenyl, oxetanyl, pyrrolidinyl, tetrahydrofuranyl, tetrahydrothiophenyl dioxide, dioxanyl, piperidinyl, or pyridinonyl, wherein the C1-2 alkyl-C3-7 cycloalkyl, C3-7 cycloalkyl, cyclohexenyl, oxetanyl, pyrrolidinyl, tetrahydrofuranyl, tetrahydrothiophenyl dioxide, dioxanyl, piperidinyl, or pyridinonyl is optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of halo, C1-3 alkyl, C1-3 haloalkyl, C1-3 haloalkyl-OH, C(O)OC1-6 alkyl, NH2, OH, OC1-3 alkyl, and C3-6 cycloalkyl; or

(3)	tetrahydropyranyl, wherein the tetrahydropyranyl is optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of halo, C1-3 alkyl, C1-3 haloalkyl, C1-2 alkyl-OC1-3 alkyl, OH, OC1-4 alkyl, and phenyl; or

(4)	phenyl, naphthalenyl, pyridinyl, pyridazinyl, pyrimidinyl, pyrazinyl, quinolinyl, benzisoxazolyl, or benzothiazolyl, wherein the phenyl, naphthalenyl, pyridinyl, pyridazinyl, pyrimidinyl, pyrazinyl, quinolinyl, benzisoxazolyl, or benzothiazolyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, C1-3 alkyl-phenyl, C1-3 hydroxyalkyl-phenyl, OC1-3 alkyl, OC1-3 deuteroalkyl, OC1-3 haloalkyl, and S(O)2C1-3 alkyl; or

(5)	imidazolyl, isoxazolyl, oxazolyl, isothiazolyl, thiazolyl, triazolyl, oxadiazolyl, thiadiazolyl, or tetrazolyl, wherein the imidazolyl, isoxazolyl, oxazolyl, isothiazolyl, thiazolyl, triazolyl, oxadiazolyl, thiadiazolyl, or tetrazolyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, C1-3 alkyl-phenyl, C1-3 hydroxyalkyl-phenyl, OC1-3 alkyl, OC1-3 deuteroalkyl, OC1-3 haloalkyl, and cyclopropyl-S(O)2C1-3 alkyl.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound of claim 9, or a pharmaceutically acceptable salt thereof, wherein:

B is -C(O)-, -C(O)O-, or -S(O)2-; and

R9 is:
(1)	C2-6 alkyl, C2-6 deuteroalkyl, C2-6 haloalkyl, alkyl-OC2-6 alkyl, C3-6 cycloalkyl, or C3-6 halocycloalkyl, wherein the C2-6 alkyl, C2-6 deuteroalkyl, C2-6 haloalkyl, alkyl-OC2-6 alkyl, C3-6 cycloalkyl, or C3-6 halocycloalkyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, C1-6 haloalkyl, and OH; or

(2)	C1-2 alkyl-C3-6 cycloalkyl, wherein the C1-2 alkyl-C3-6 cycloalkyl is optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of halo, C1-3 alkyl, C1-3 haloalkyl, and OH; or

(4)	phenyl or pyridinyl, wherein the phenyl or pyridinyl is optionally substituted with 1, 2, or 3 independently selected halo substituents.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity and consistency, A compound of claim 1, or salt thereof, wherein the compound is selected from the examples. should be replaced with The compound of claim 1, wherein the compound is selected from the group consisting of:… or a pharmaceutically acceptable salt thereof. .  Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity and consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and a compound of claim 1, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A method for inhibiting casein kinase receptor-interacting serine/threonine-protein kinase 1 activity in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A method for treating a condition in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt thereof;

	wherein the condition is selected from the group consisting of Crohn’s disease, heart failure, inflammatory bowel disease, non-alcoholic steatohepatitis, psoriasis, rheumatoid arthritis, and ulcerative colitis.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1-10 and 12-14 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 1 recites the broad limitations, (1) -C(R5a)2-, with regard to L; (2) phenyl-C0-3 alkyl-, with regard to R19b of R19 of R7; (3) 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
, with regard to R7; (4) 0-6 F, with regard to optional substituents for R21; (5) C0-6 (cyclopropyl)alkyl, with regard to R17; and (6) optionally substituted pyrrolidinyl and optionally substituted piperidinyl, with regard to R9, respectively, and the claim also recites (1) -CH2-, with L; (2) phenyl, with regard to R19b of R19 of R7; (3) 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
, with regard to R7; (4) 0-4 F, with regard to optional substituents for R21; (5) C3-7 cycloalkyl, with regard to R17; and (6) pyrrolidinyl and piperidinyl, with regard to R9, respectively, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 1 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).

either R1 or R18 is… C1-3 hydroxyalkyl, and the claim also recites R1 is… C2-3 hydroxy-alkyl, which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Next, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Moreover, the inventor or joint inventor should further note that claim 1 also recites the limitations, (1) amino, with regard to L; and (2) C1-6 alkenyl, C1-6 alkynyl, NC(O)OC1-6 alkyl, and C1-6 halocycloalkyl, with regard to R9, respectively, where the limitations are implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted pyrrolo[2,1-f][1,2,4]triazine of the formula I.  Consequently, since incomplete valences are not permitted in the structure of the substituted pyrrolo[2,1-f][1,2,4]triazines of the formula I, an essential portion of the substituted pyrrolo[2,1-f][1,2,4]triazines of the formula I is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of f][1,2,4]triazines of the formula I.  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claim 6 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 6 recites the limitation, A compound of claim 3, wherein R5 is… H…, in lines 1-9 of the claim.  There is insufficient antecedent basis, in claim 3, for this limitation, with respect to the substituted pyrrolo[2,1-f][1,2,4]triazines of the formula I.  According to claim 3, R5 is recited as C1-3 haloalkoxy, with respect to the substituted pyrrolo[2,1-f][1,2,4]triazines of the formula I.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 9 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 9 recites the limitations, C1-6 alkenyl, C1-6 alkynyl, NC(O)OC1-6 alkyl, and C1-6 halocycloalkyl, respectively, with regard to R9, where the limitations are implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted pyrrolo[2,1-f][1,2,4]triazine of the formula I.  Consequently, since incomplete valences are not permitted in the structure of the substituted pyrrolo[2,1-f][1,2,4]triazines of the formula I, an essential portion of the substituted pyrrolo[2,1-f][1,2,4]triazines of the formula I is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted pyrrolo[2,1-f][1,2,4]triazines of the   {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 10 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 10 recites the limitation, C1-6 halocycloalkyl, with respect to R9, where the limitation is implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted pyrrolo-[2,1-f][1,2,4]triazine of the formula I.  Consequently, since incomplete valences are not permitted in the structure of the substituted pyrrolo[2,1-f][1,2,4]triazines of the formula I, an essential portion of the substituted pyrrolo[2,1-f][1,2,4]triazines of the formula I is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted pyrrolo[2,1-f][1,2,4]triazines of the formula I.  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 6, 7 and 12 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Bhide, et al. in WO 16/064957.

    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The instant invention recites a substituted pyrrolo[2,1-f][1,2,4]triazine of the formula I, shown to the left, where a is a single bond; b is a double bond; A = -CR, wherein R = -H; R1 = -H; R2 = -H; R3 = -H; R4 = -H; R5 = -pyrazol-5-yl, substituted, at N1, with -CH3; R6 = -H; and R7 is shown to the right, wherein R19 = -C(O)NR19aR19b, where R19a = -H and R19b = -H, and/or a pharmaceutical composition thereof, as a protein kinase inhibitor.

    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale

    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
	Bhide, et al. (WO 16/064957), as provided in the file and cited on the IDS, teaches a substituted pyrrolo[2,1-f][1,2,4]triazine, shown to the right, where a is a single bond; b is a double bond; A = -CR, wherein R = -H; R1 = -H; R2 = -H; R3 = -H; R4 = -H; R5 = -pyrazol-5-yl, substituted, at N1, with -cyclohexyl; R6 = -H; and R7 is shown to the left, wherein R19 = -C(O)NR19aR19b, where R19a = -H and R19b = -H, and/or a pharmaceutical composition thereof, as a protein kinase inhibitor [p. 205, Table 3, Ex. No. 21; and pharmaceutical compositions - p. 4, lines 13-14].  Similarly, in the genus disclosure, Bhide teaches that 1-methyl-1H-pyrazol-5-yl and 1-cyclohexyl-1H-pyrazol-5-yl are alternatively usable at R5 [for R5, see Q1 is… pyrazolyl (p. 5, lines wherein… said pyrazolyl… is substituted with zero to 1 Ra and zero to 1 Rb (p. 6, lines 1-2), wherein Ra is… C1-6 alkyl, or C3-6 cycloalkyl (p. 6, lines 3-6)].
	The inventor or joint inventor should note that the only difference between the instantly recited substituted pyrrolo[2,1-f][1,2,4]triazine of the formula I, and/or pharmaceutical composition thereof, and Bhide’s substituted pyrrolo[2,1-f][1,2,4]triazine, and/or pharmaceutical composition thereof, is R5 is 1-methyl-1H-pyrazol-5-yl in the instantly recited substituted pyrrolo-[2,1-f][1,2,4]triazine of the formula I, and/or pharmaceutical composition thereof, whereas R5 is 1-cyclohexyl-1H-pyrazol-5-yl in Bhide’s substituted pyrrolo[2,1-f][1,2,4]triazine, and/or pharma-ceutical composition thereof.
	Likewise, the inventor or joint inventor should further note that In the chemical arts, it is widely accepted that [S]tructural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions or compounds, creates a prima facie case of obviousness.  {See Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., No. 06-1329, slip op. at 9 (Fed. Cir. June 28, 2007) (quoting In re Dillon, 919 F.2d 688, 692 [16 USPQ2d 1897] (Fed. Cir. 1990) (en banc)); and In re Papesch, 315 F.2d 381 [137 USPQ 43] (C.C.P.A. 1963)}.
	Consequently, since: a) Bhide teaches a substituted pyrrolo[2,1-f][1,2,4]triazine, where R5 is 1-cyclohexyl-1H-pyrazol-5-yl, and/or a pharmaceutical composition thereof; b) Bhide teaches a substituted pyrrolo[2,1-f][1,2,4]triazine, where 1-methyl-1H-pyrazol-5-yl and 1-cyclohexyl-1H-pyrazol-5-yl are alternatively usable at R5, and/or a pharmaceutical composition thereof; and c) the courts have recognized that [S]tructural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions or compounds, creates a prima facie case of obviousness, one H-pyrazol-5-yl at R5 in Bhide’s substituted pyrrolo[2,1-f][1,2,4]triazine, with an alternatively usable 1-methyl-1H-pyrazol-5-yl, and/or formulate a pharmaceutical composition thereof, with a reasonable expectation of success and similar therapeutic activity, rendering claims 1, 6, 7 and 12 obvious.
	Next, the inventor or joint inventor should further note that, although not explicitly discussed herein, the Bhide reference contains additional species that may obviate the instantly recited substituted pyrrolo[2,1-f][1,2,4]triazine of the formula I.  Consequently, any amendments to the claims and/or arguments formulated to overcome rejections rendered under 35 U.S.C. § 103(a) should address this reference as a whole and should not be limited to the species discussed or disclosed explicitly herein.
	Then, the inventor or joint inventor should further note that this invention currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention, absent any evidence to the contrary.  The inventor or joint inventor is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	Moreover, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to 35 U.S.C. § 103 (or as subject to pre-AIA  35 U.S.C. § 103) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting 

Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention claim is not patentably distinct from the reference claims because the examined invention claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.

US Patent No. 8,791,257
	Consequently, claims 1 and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-3 and 11 of US Patent No. 8,791,257.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in US 8,791,257 recites substituted pyrrolo[2,1-f][1,2,4]triazines of the formula (I), where R1 = -H; R2 = -H; R3 = -aryl, substituted with 0-5 R3a, wherein R3a = -C(O)NRaRa, wherein Ra = -H and Ra= -(CH2)r-carbocyclyl, substituted with 0-3 Re, wherein r = 0; and R4 = -H, respectively, which provide overlapping subject matter with respect to the instantly recited substituted pyrrolo[2,1-f][1,2,4]triazines of the formula I, where a is a single bond; b is a double bond; A = -CR, wherein R = -H; R1 = -H; R2 = -H; R3 = -H; R4 = -H; R5 = -C(O)N(R5c)2, wherein each R5c = -H; R6 = -H; and R7 = -NR16R17, wherein R16 = -H and R17 = -C3-7 cycloalkyl, respectively.

US Patent No. 10,214,537
	Claims 1 and 12 are further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-5 and 8 of US Patent No. 10,214,537.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in US 10,214,537 recites substituted pyrrolo[2,1-f][1,2,4]triazines of the formula (I), where Q1 = -Cl; R1 = -H; R2 = -H; R3 = -Rx, wherein Rx = -C(O)R3b, wherein R3b= -morpholinyl, substituted with 0-8 phenyl; R4 = -H; R5 = -H; R6 = -H; and X = N, respectively, which provide overlapping subject matter with respect to the instantly recited substituted pyrrolo-[2,1-f][1,2,4]triazines of the formula I, where a is a single bond; b is a double bond; A = -CR, wherein R = -H; R1 = -H; R2 = -H; R3 = -H; R4 = -H; R5 = -halo; R6 = -H; and R7 = -morpholin-4-yl, substituted, at C-2, with R22, wherein R22 = -C0-1 phenylalkyl, respectively.
	The inventor or joint inventor should note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Similarly, the inventor or joint inventor should further note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out 
	Moreover, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Finally, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624